[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: PLAINTIFF'S MOTION FOR PROTECTIVE ORDER
The plaintiff, New England Savings Bank, filed a motion for a protective order, pursuant to Practice Book Section 221, which seeks an order that discovery not be had with respect to a deposition of Eileen Carney, Vice President of New England Savings Bank.
The question of whether a protective order should issue is left to the discretion of the trial judge; Kostek v. 477 Corporation, 30 Conn. Sup. 334, 316 a.2d 423 (1974); and a protective order will issue only "for good cause shown", Practice Book Section 221.
The Court has reviewed the plaintiff's motion, and all authorities cited therein, and finds that the plaintiff has not set forth in her motion, or in the course of argument, any special circumstances to warrant the issuance of a protective order. The plaintiff is adequately protected by Practice Book Section 247.
Accordingly, the plaintiff's motion for a protective order is denied.
BY THE COURT,
William M. Shaughnessy Judge, Superior Court